Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00513-CV

        IN THE INTEREST OF B.L.G., M.Y.G., P.J.D., R.N.D., and A.V.D., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA01530
                      Honorable Linda A. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the motions to withdraw are DENIED,
and the order of the trial court is AFFIRMED. It is ORDERED that no costs be assessed against
appellants in relation to this appeal because they qualify as indigent under TEX. R. APP. P. 20.

       SIGNED December 11, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice